Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-19 are pending in the current application.
Claims 14-19 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-13) in the reply filed on 8/9/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4 and 6 recite the limitations "the first elongate magnet", " the second elongate magnet", "the third elongate magnet", and "the fourth elongate magnet".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected for their dependence upon claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa (US 20070012559).
As to claim 1, Hosokawa discloses an apparatus for processing a substrate (paragraph 3) comprising:
A plasma generator arranged to generate plasma (paragraph 3 and paragraph 5);
A magnet array arranged to spatially define the plasma to form a closed loop racetrack (paragraph 51: closed loop track; figures 3a-f: different embodiments of magnet assembly with closed loop track; paragraph 51: use of magnet structure to control plasma shape);
The magnet array comprising a plurality of elongated magnets arranged in a  parallel relationship with opposing polarities (figure 3e: showing opposing polarity magnet arrays 261 and 262, fig 3e reproduced below to show elongated parallel sections of the magnet array [two highlighted]);
Each elongated magnet having a first end defining a passage region where flux extends around the first end of the magnet and a second end defining a blocking region which inhibits extending around the second end of the magnet so as to define a serpentine plasma racetrack (figure 3e [reproduced below] showing magnet sections with ‘open’ side and ‘closed’ side attached to curved section of further magnet arrays to form an elongated serpentine plasma racetrack in the space between the opposing magnet arrays 261 and 262).

    PNG
    media_image1.png
    574
    484
    media_image1.png
    Greyscale

As to claim 2, Hosokawa discloses four parallel elongated magnets with alternating polarities with straight flux portions therebetween (three straight sections between the four elongated magnets) and curved sections connecting each of the straight flux sections through alternating ends of each elongated magnet (first and second curved sections respectively connecting the straight sections) [figure 3e - as annotated below to indicate the four elongated magnets with unlabeled straight sections and curved connections between each labelled magnet section].


    PNG
    media_image2.png
    574
    484
    media_image2.png
    Greyscale

	As to claim 3, Hosokawa discloses each elongated magnet is formed of a plurality of magnets (figure 3e- illustrating separate circular magnets ‘M’ forming arrays 261 and 262; paragraph 56).

	As to claim 4, Hosokawa discloses staggered elongated magnets with first and third and second and fourth aligned arrays (figure 3e: annotated below with ‘elongated magnet’ sections highlighted to show sections which meet the instant claim limitation requirements).

    PNG
    media_image3.png
    574
    484
    media_image3.png
    Greyscale

	As to claim 5, Hosokawa discloses turning magnets at ends of each elongated magnet with the same polarity but different orientation from the elongated magnets (figure 3e: further annotated below, with ‘turn’ section arrays at the end of each elongated straight section).

    PNG
    media_image4.png
    574
    484
    media_image4.png
    Greyscale


	As to claim 8, Hosokawa discloses the end of the turning magnets are aligned with the elongated magnet axis (figure 3e: showing the turning sections [as annotated below claim 5 above] starting at the end of each straight elongated section).
	As to claim 9, Hosokawa discloses the turning section of the first elongated portion connected to the turning section of the third elongated portion, and the second connected to the fourth (figure 3e: showing each elongated section [indicated above in annotated figure 3e] with a turning section that continues to connect to the next elongated section of the same polarity).
	As to claim 10, Hosokawa discloses the elongated magnets and turning magnets are staggered (figure 3e: showing staggered serpentine path of straight and curved [turning] sections).
	As to claim 11, Hosokawa discloses turning magnets going through a half-circle configuration connecting each elongated section (figure 3e).  A portion of this half circle is necessarily at a 45 degree angle to the sections it connects.
	As to claim 13, Hosokawa discloses a sputtering target [reaction plate] adjacent and parallel to the magnetron race track (figure 3b: sputtering target 24 and magnet system 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa, as applied to claim 1 above, and further in view of Deppisch (US 20080067062).
As to claim 7 Hosokawa discloses a magnetron structure for a sputtering apparatus in which alternating elongated magnets of opposing polarity with connecting magnets are used to form a serpentine race track to control the plasma (abstract; figure 3).
Deppisch discloses a magnetron structure for a sputtering apparatus (abstract; paragraph 3) in which alternating polarity elongated magnets are arranged with connecting magnets to form a serpentine race-track path (figure 1) for constant sputtering of the entire target surface (abstract).  Deppisch discloses use of a singular elongated connecting magnet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connecting magnet arrangement of Dippisch, in the system of Hosokawa, to obtain constant sputtering of the entire target (Dippisch at abstract).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa, as applied to claim 1 above, and further in view of Han (US 20080202919).
As to claim 12, Hosokawa discloses deposition onto a substrate using magnetron sputtering, but is silent as to a flexible substrate and its support for transport.
Han discloses an apparatus for magnetron sputtering onto a flexible substrate moved by a support drum (abstract; figure 3; paragraph 40) for continuous formation of a flexible circuit board (abstract; paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flexible moving substrate, as disclosed by Han, in the system of Hosokawa, because this allows for continuous formation of a flexible circuit board (abstract; paragraph 40, 42).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.